DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

I.	The method disclosed on pages 29-32 of the Specification, claims 8-14.
II. 	The method disclosed on pages 35-37 of the Specification, claims 15-20.
III.	The method disclosed on pages 34-36 of the Specification, claims 21-27.



The species are independent or distinct because Species are mutually exclusive, that they recite limitations disclosed only for the corresponding species.  In addition, these species are not obvious variants of each other based on the current record.  

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No generic claim. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

 The recited limitations disclosed only for the corresponding species and different field search is required are as following: 

Specie I, A method for a printing system, the method comprising: printing a document at a printing device; determining a cost for the printed document; receiving the cost using a mobile application on a mobile device; sending the cost to a public server; generating a cost reimbursement data file according to the cost at the public server; submitting the cost reimbursement data file to a private server when connected to the public server; associating the cost reimbursement data file to a ledger at the private server, wherein the ledger corresponds to a policy for using the printing device; applying the policy to the cost reimbursement based on information from the ledger, wherein the policy is stored on the private server; and determining a payment for printing the document according to the policy  require a search classified in CPC G06F 3/1239.       

Specie II, A method for using a policy-based printing system, the method comprising: generating a request to print a document at a printing device; receiving the request at a public server; determining that a private server to process the request is not available; printing the document at the printing device; determining a cost for the printed document; receiving the cost using a mobile application on a mobile device; generating a cost reimbursement data file according to the cost; submitting the cost reimbursement data file to the private server when connected to the public server; associating the cost reimbursement data file to a ledger at the private server, wherein the ledger corresponds to a policy for using the printing device; applying the policy to the cost reimbursement data file based on information from the ledger, wherein the policy is stored on the private server; and determining a payment for printing the document according to the policy require a search classified in CPC G06F 3/1238.     

Specie III A method for a printing system, the method comprising: determining a cost for the printed document; generating a cost reimbursement data file according to the cost: receiving the cost reimbursement data file at a public server; submitting the cost reimbursement data file to a private server when connected to the public server; associating the cost reimbursement data file to a ledger at the private server, wherein the ledger corresponds to a policy for printing the printed document; applying the policy to the cost reimbursement based on information from the ledger; and determining a payment for printing the document according to the policy require a search classified in CPC G03G 21/02.      
 

 
Furthermore, the search query for looking for the three different species will be different, e.g., Specie I would be searching for receiving the cost using a mobile application on a mobile device; sending the cost to a public server; generating a cost reimbursement data file according to the cost at the public server and Specie II would be searching mainly for determining that a private server to process the request is not available and Specie III would search for generating a cost reimbursement data file according to the cost: receiving the cost reimbursement data file at a public server.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675